This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0462

                               Joel Marvin Munt, petitioner,
                                        Appellant,

                                            vs.

                                    Michelle Smith,
                                   Warden, MCF-OPH,
                                      Respondent.

                                 Filed December 5, 2016
                                        Affirmed
                                       Ross, Judge

                             Washington County District Court
                                File No. 82-CV-15-3798

Lori Swanson, Attorney General, Kelly S. Kemp, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

Joel Marvin Munt, Bayport, Minnesota (pro se appellant)

         Considered and decided by Connolly, Presiding Judge; Worke, Judge; and Ross,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         While serving his life-without-parole prison sentence for shooting his wife four

times in the head in front of their three young children, Joel Munt spent 30 days in

segregated confinement for angrily confronting an education employee in the prison’s law
library. Munt filed a habeas corpus petition after his release from segregation, asserting

that he was innocent of the offense, that the disorderly-conduct prison regulation violated

his constitutional rights, and that the disciplinary procedure was unconstitutional. The

district court denied his petition, and Munt appeals. Because Munt is no longer in

segregated confinement and his discipline does not affect his length of incarceration, a writ

of habeas corpus affords him no meaningful relief, and we affirm.

                                          FACTS

       Munt is serving a life sentence without the possibility of parole. A department of

corrections worker in the education unit reported that Munt shouted angrily at her during a

conversation she had with him in the Oak Park Heights prison library. A prison official

charged Munt with violating a prison rule against disorderly conduct. A hearing officer

found Munt guilty after considering the worker’s report and Munt’s testimony in his own

defense. The officer assigned Munt to 30 days in segregated confinement. The associate

warden upheld the decision.

       Munt completed his disciplinary confinement and later petitioned for habeas corpus,

asking the district court to overturn the discipline. The state moved to dismiss, arguing that

Munt was entitled to no remedy under habeas corpus. The district court denied Munt’s

petition, essentially deeming the petition moot. The court reasoned that Munt could not

receive any relief under the habeas statute because the statute covers only challenges to

extant detention. Munt appeals.




                                              2
                                      DECISION

       Munt asserts that the district court erred by denying his habeas corpus petition. The

privilege of filing a writ of habeas corpus is guaranteed by the state constitution. Minn.

Const. art. I, § 7. The legislature has fulfilled that guarantee by enacting a statute that

provides a habeas remedy. See Minn. Stat. §§ 589.01–.35 (2014). Section 589.01 allows

an inmate to petition for “relief from imprisonment or restraint.” To obtain habeas relief, a

petitioner must allege that his detention either exceeds the detaining authority’s jurisdiction

or violates his rights. Beaulieu v. Minnesota Dep’t of Human Servs., 798 N.W.2d 542, 548

(Minn. App. 2011), aff’d, 825 N.W.2d 716 (Minn. 2013). The petitioner bears the burden

of showing that his detention is illegal. Breeding v. Swenson, 240 Minn. 93, 97, 60 N.W.2d
4, 7 (1953).

       On appeal, a district court’s findings in support of its denial of a petition for a writ

of habeas corpus are entitled to great weight and will be upheld if reasonably supported by

the evidence. Aziz v. Fabian, 791 N.W.2d 567, 569 (Minn. App. 2010). Questions of law

bearing on a habeas petition are reviewed de novo. Id.

       Munt challenges the district court’s decision that his petition is moot. Whether a

cause of action is also moot is a question of law that we review de novo. In re Risk Level

Determination of J.V., 741 N.W.2d 612, 614 (Minn. App. 2007), review denied (Minn.

Feb. 19, 2008). The district court will generally dismiss a claim as moot if the court cannot

grant effective relief. In re Schmidt, 443 N.W.2d 824, 826 (Minn. 1989). Habeas corpus is

the avenue of relief if the petitioner seeks his immediate release from custody. Rud v.

Fabian, 743 N.W.2d 295, 305 (Minn. App. 2007), review denied (Minn. Mar. 26, 2008);


                                              3
see also Sanders v. State, 400 N.W.2d 175, 177 (Minn. App. 1987) (upholding denial of

habeas corpus when inmate sought temporary release without first exhausting

administrative procedures), review denied (Minn. Apr. 17, 1987). The habeas statute does

not authorize any other relief. Rud, 743 N.W.2d at 304. Munt does not seek immediate

release from confinement; he instead seeks reversal of the prison’s disciplinary decision

that resulted in the segregated confinement he has already served. His request therefore

exceeds the relief available through habeas corpus.

       Munt suggests that a mootness exception applies. He contends that, despite his

release from segregation, he will suffer collateral effects because the violation’s presence

on his record will count against him in future administrative charges. An appeal is not moot

when collateral consequences attach to the judgment. In re McCaskill, 603 N.W.2d 326,

327 (Minn. 1999). To meet this exception, an appellant must show that collateral

consequences actually resulted from a judgment. Id. at 329. Collateral consequences are

presumed if real and substantial harm, such as an order for civil commitment or a criminal

conviction, attaches to a judgment. Id.; see also Morrissey v. State, 286 Minn. 14, 16, 174
N.W.2d 131, 133 (1970). The disciplinary decision here does not apparently include

collateral consequences like these. Munt is therefore not entitled to the presumption. And

he fails to identify any real collateral consequences. He offers only his unsupported and

vague speculation that the violation might affect his life in prison. He points to no prison

rule or policy establishing that his violation will count against him later. The collateral-

consequences exception therefore does not apply. And even if it did, the relief Munt

requests (for the court to “declare [the rule he violated] unconstitutional, vacate the


                                             4
disciplinary conviction, expunge it from [his] record, find [his] due process [rights were]

violated and that the discipline was retaliatory, rule the disciplinary proceedings

unconstitutional, rule administrative law unconstitutional, and more”) far exceeds the

scope of relief available in a habeas proceeding.

       Munt argues that his habeas petition qualifies for another mootness exception “due

to the naturally short nature of [segregated-confinement] time and the likelihood of the

unconstitutional actions being repeated.” He is correct in implying that an exception to the

mootness doctrine applies to issues capable of repetition but evading review. See Schmidt,
443 N.W.2d at 826. But the exception cannot revive a dispute that was already moot when

the action commenced. State ex rel. Sviggum v. Hanson, 732 N.W.2d 312, 322 (Minn. App.

2007). Munt had been released from segregation for at least a month before he filed his

petition. His habeas petition was therefore moot before it was filed, and the capable-of-

repetition exception is not available.

       Munt contends finally that his case is not moot because federal law requires a

favorable termination of his disciplinary “conviction” before he can seek damages or

injunctive relief under federal law. See Heck v. Humphrey, 512 U.S. 477, 487–89, 114 S.

Ct. 2364, 2372–73 (1994). The general Heck rule does not apply categorically to all suits

challenging prison disciplinary proceedings. See Muhammad v. Close, 540 U.S. 749, 754,

124 S. Ct. 1303, 1306 (2004). It applies only to claims that implicate the validity of the

prisoner’s underlying conviction. Id. Munt is not challenging his first-degree murder

conviction. The Heck rule does not apply.




                                             5
       In sum, because Munt has returned from punishment to the general prison

population under his lawful sentence and he is no longer segregated, there is no unlawful

confinement from which his punishment-contesting habeas petition can afford him relief.

The district court properly denied it. Munt includes 12 other issues in this appeal. He claims

that the district court erred by denying or disregarding many of his other theories, including

retaliatory discipline, hearing-officer bias, violation of due process, violation of the First

Amendment, denial of his access to the courts, and mischaracterization of the facts, among

others. Our mootness decision precludes these issues.

       Affirmed.




                                              6